IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

AYLIN TAYLOR,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-2897

THE BANK OF NEW YORK
MELLON, F/K/A THE BANK
OF NEW YORK, AS TRUSTEE
FOR THE
CERTIFICATEHOLDERS OF
CWABS, INC., ASSET-
BACKED CERTIFICATES,
SERIES 2006-6, KESIENA
TONY EBURU, ET AL.,

      Appellee.


_____________________________/

Opinion filed January 21, 2015.

An appeal from the Circuit Court for Duval County.
A. C. Soud, Jr., Judge.

Aylin Taylor, pro se, Appellant.

Kimberly Hopkins of Shapiro, Fishman & Gache, LLP, Tampa, for Appellee.


PER CURIAM.

      AFFIRMED.

THOMAS, ROWE, and OSTERHAUS, JJ., CONCUR.